Citation Nr: 0946235	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  03-34 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for facial nerve damage 
(other than service-connected numbness of the fifth 
[trigeminal] cranial nerve).  

2.  Entitlement to service connection for an eye disorder.  

3.  Entitlement to service connection for chronic suppurative 
otitis media with loss of balance.  

4.  Entitlement to an initial rating in excess of 10 percent 
for allergic rhinitis.  

5.  Entitlement to an increased rating for numbness of the 
fifth (trigeminal) cranial nerve, currently evaluated as 10 
percent disabling.  

6.  Entitlement to an increased (compensable) rating for 
postoperative residuals of a fracture of the right ring 
finger.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to 
February 1990.  

This matter has been forwarded for review by the Board of 
Veterans' Appeals (Board) under an incorrect docket number.  
The docket number shown on the title page relates to an 
appeal previously before the Board for entitlement to an 
initial rating for pancreatitis and one which the Board 
remanded most recently in August 2006 to the Appeals 
Management Center (AMC) for additional development.  To date, 
the appeal as to the Veteran's initial rating to be assigned 
for pancreatitis has not been returned to the Board by the 
AMC.  The veteran's claims folder is currently located at the 
AMC.  

The appeal as to the six issues set forth on the title page 
of this document has no bearing on the matter that remains 
before the AMC as to the rating of the veteran's 
pancreatitis.  That notwithstanding, it is apparent that the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, Republic of the Philippines, by its rating decision 
of September 2007 increased the rating assigned for the 
veteran's pancreatitis from 10 percent to 30 percent, 
effective from June 20, 2007.  The appeal as to the six 
issues identified on the title page of this document, which 
is noted is accompanied only by a disorganized temporary file 
sorely in need of repair, is REMANDED to the RO via the AMC.  
The two appeals should be merged.  VA will notify the 
appellant if further action is required on his part.



REMAND

Through his appellate brief of November 2009, the Veteran 
disavows any statement attributed to him by the RO's decision 
review officer in August 2009 as to his desire to withdraw a 
previously entered request for a Board hearing, sitting at 
the RO, as to the six issues herein on appeal.  The Veteran 
therein renews his request for such a hearing, noting that he 
never withdrew his request for that hearing; requests that 
his claims folder be obtained; and requests that 
reorganization and reinforcement of the temporary file be 
undertaken.  These requests are entirely reasonable in the 
Board's view, and remand is necessary to effectuate 
corrective actions.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's VA claims folder 
and reorganize and reinforce the existing 
temporary file, and once that is fully 
complete, afford the Veteran his 
requested hearing before the Board, 
sitting at the RO, as to his appeal 
involving the issues of entitlement to 
service connection for facial nerve 
damage (other than service-connected 
numbness of the fifth [trigeminal] 
cranial nerve), an eye disorder, and 
chronic suppurative otitis media with 
loss of balance and to initial or 
increased ratings for allergic rhinitis, 
numbness of the fifth (trigeminal) 
cranial nerve, and postoperative 
residuals of a fracture of the right ring 
finger.  Once such actions are complete, 
and a new docket number is assigned, 
return the case to the Board for further 
review.  

2.  The RO should merge the appeal of the 
six issues noted above with claims for 
higher initial or staged ratings for the 
Veteran's service-connected pancreatitis.

3.  After any other indicated 
development, the claims file must be 
returned to the Board for its appellate 
review.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the Veteran 
due process of law.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


